Citation Nr: 1137681	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects that the Veteran requested to be afforded a hearing before a Member of the Board in Washington, DC in February 2008, on his VA Form 9.  The Veteran was notified in a May 2008 letter that his hearing was scheduled for June 12, 2008.  However, later that month, the Veteran withdrew his hearing request.  See handwritten letter from the Veteran dated May 5, 2008. 

In a May 2009 decision, the Board found new and material evidence had been presented sufficient to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss and denied the claims of service connection for bilateral hearing loss and bilateral tinnitus on the merits.   

The Veteran appealed the Board's May 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in March 2011, which vacated the Board's decision and remanded the matter to the Board for further adjudication.  This matter now returns to the Board following the Court's decision.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the March 2011 Memorandum Decision, the Court found that the Board erred in its determination that VA had fulfilled its duty to assist the Veteran in developing the claims.  

In this regard, the Court has ordered the Board to obtain treatment records dated prior to 1993 from the Corpus Christi Naval Air Station.  The Court has also directed the Board to obtain records from a Dr. K, based on the Veteran's assertion that he was treated by the physician for hearing loss and tinnitus.    

For these reasons, the Board finds that a remand for further evidentiary development is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding treatment records pertaining to any treatment the Veteran received for his claimed hearing loss and/or tinnitus at the Corpus Christi Naval Air Station prior to 1993.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  If unable to comply with this request, please so state for the record and explain why.  

2.  After obtaining any necessary authorization and consent from the Veteran, request any outstanding treatment records pertaining to any treatment he received for his claimed hearing loss and/or tinnitus from Dr. K since his separation from service in October 1967.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  If unable to comply with this request, please so state for the record and explain why.  

3.  After the actions in (1) and (2) have been accomplished to the extent possible, obtain a supplemental medical opinion from the October 2007 VA audiological examiner (or another audiologist if R.S. is no longer available) regarding the Veteran's claimed bilateral hearing loss and tinnitus.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  A copy of this Remand, as well as the claims folder, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination or review.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm in the examination report that the appropriate excerpt from the electronic claims record was reviewed.

a.  Based on review of the appropriate records, to include (prior) examination of the Veteran, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current (1) bilateral hearing loss and/or (2) tinnitus was initially manifested in, or caused by, service (to include consideration of acoustic trauma sustained therein); or was manifested during the first year after separation from service; or whether such a relationship to service or initial manifestation within the first post-service year is unlikely (i.e., less than a 50-50 probability.).  For the purposes of providing the requested opinion, assume that the Veteran's assertion that he was exposed to loud noises during service is fact.  The reviewer/examiner must provide a rationale for any conclusion expressed, to include discussion of in-service versus post-service acoustic trauma and continuity of hearing difficulty since service separation.   

b.  The examiner/reviewer should discuss evidence contained in the Veteran's service treatment records, and post-service lay and medical evidence, as well as any applicable medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner/reviewer should note the multiple statements the Veteran has submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner/reviewer should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings, as appropriate.

c.  In providing the requested opinion, please recognize that judicial precedent has held that service connection is not precluded for hearing loss that first met the requirements of 38 C.F.R. § 3.385 after service.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claims, to include consideration of the additional evidence submitted by the Veteran in July 2011.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with an SSOC, with an appropriate period of time for response by the Veteran and/or her representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

